Citation Nr: 0514986	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  97-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefit purposes.  


REPRESENTATION

Appellee represented by:	Rick S. Miller, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
January 1985.  He died in December 1995.  

In a February 1996 rating decision, the RO granted the 
appellee (K.B.) service connection for the cause of the 
veteran's death.  Later in February 1996, the RO notified the 
appellee that before VA dependency and indemnity compensation 
(DIC) benefits could be paid to her, it would have to be 
shown that the veteran had terminated his marriage to the 
appellant (B.B.).  

In a July 1996 administrative decision, the RO determined 
that the appellee was entitled to DIC benefits as the deemed 
valid surviving spouse of the veteran.  The decision also 
noted that the appellant was not entitled to VA DIC benefits 
since she was found not to be the surviving spouse of the 
veteran for purposes of VA benefits.  Thereafter, the 
appellant filed a notice of disagreement (NOD) in September 
1996, and the RO issued a statement of the case (SOC) in 
October 1996.  In March 1997, the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  The Board notes that contested claims 
procedures have been followed by the RO.  

The appellee was scheduled for an April 1997 hearing before a 
Veterans Law Judge at the RO, but failed to report.  

In a November 1998 decision, the Board determined, inter 
alia, that the appellant, and not the appellee, was the 
surviving spouse of the veteran for VA benefits purposes.  In 
February 1999, the appellee filed a motion for 
reconsideration of the Board's November 1998 decision.  In 
April 1999, the Board denied the appellee's motion.  

Thereafter, the appellee appealed the Board's November 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2000, the Court vacated the 
Board's November 1998 decision and remanded the matter to the 
Board for additional development and readjudication.  
[Parenthetically, the Board notes that the appellee was 
identified as the appellant in the action before the Court.]  

In May 2001, the Board remanded this matter to the RO for 
procedural and evidentiary development.  Following the 
completion of the development requested, the RO continued the 
denial of appellee's claim (as reflected in November 2004 and 
January 2005 supplemental SOCs (SSOCs)); hence, the matter 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant and the veteran were married in January 
1965.  

3.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death.  

4.  There is no evidence that the appellant and veteran were 
ever divorced.  

5.  The appellant was free of fault in the initial separation 
between herself and the veteran, and the separation was due 
to the veteran's misconduct.



CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving 
spouse of the veteran for VA death benefits purposes.  38 
U.S.C.A. §§ 101(3), 103(c) (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As noted above, contested claims procedures have been 
followed by the RO throughout the appeal period.  Through an 
August 2001 notice letter, along with an October 1996 SOC, 
and SSOCs in October 1997, November 2004, and January 2005, 
the RO notified both the appellant and appellee of the legal 
criteria governing the claim on appeal, the evidence that had 
been considered in connection with the appeal, and the bases 
for the RO's decision.  After each, the appellant and 
appellee were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant and appellee have received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and have been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2001 notice letter, 
issued to both the appellant and appellee, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter the RO notified the 
appellant and appellee that VA was required to make 
reasonable efforts to obtain identified records, to include 
records from other agencies, court documents, and evidence 
obtained through field examinations.  Both the appellant and 
appellee were requested to provide information, and, if 
necessary, authorization, to enable the RO to attempt to 
obtain any outstanding evidence pertinent to the claim on 
appeal.  Additionally, both the appellant and appellee were 
invited to submit any additional evidence or argument in 
support of the claim on appeal.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that proper VCAA notice 
should notify the claimant of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As indicated above, the  
Board finds that the four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudice either the appellant or appellee.  

As indicated above, the October 1996 SOC, as well as those 
SSOCs in October 1997, November 2004, and January 2005, 
notified the appellant and appellee what was needed to 
substantiate the claim on appeal and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the August 2001 notice letter, the appellant 
and appellee were advised of VA's responsibilities to notify 
and assist them with respect to the claim on appeal.  After 
the SOC and SSOCs, the notice letters, as well as the 
November 1998 Board decision and May 2001 Board remand, the 
appellant and appellee were afforded an opportunity to 
respond.  Neither the appellant nor the appellee has 
otherwise identified specific sources from which either 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in developing the claim on appeal.  
The Board finds that the claim on appeal has been extensively 
developed by the RO.  In this respect, the veteran's service 
personnel and medical records have been obtained, and the 
appellee has submit various service pay records and personnel 
orders associated with the veteran's period of service.  

In March 1996, the RO sent letters to the appellant and the 
appellee regarding their claims for VA DIC benefits as the 
surviving spouse of the veteran.  In particular, information 
was requested regarding their reported marriages to the 
veteran and any children he fathered, as well as information 
regarding any divorce proceedings between either party and 
the veteran, was requested.  

In April 1996, the RO requested from the appellant 
information regarding any separation and/or divorce from the 
veteran, lay statements from individuals who had knowledge of 
the circumstances surrounding any separation or divorce, as 
well as insurance information.  Later in April 1996, the RO 
requested from the appellee lay statements from individuals, 
to include the veteran's relatives, who had knowledge of the 
circumstances surrounding any separation or divorce between 
the appellant and veteran, as well as documents identifying 
her as the recognized widow of the veteran.  

The RO has also contacted state agencies in Delaware, Texas, 
and Georgia, in an attempt to obtain court records of any 
divorce proceedings between the veteran and the appellant.  
No such records have been found.  In addition, a statement 
from a former attorney who represented the appellant at one 
time, has been obtained.  Furthermore, the RO has obtained 
statements from individuals who reportedly had first hand 
knowledge of the veteran's relationship with both the 
appellant and appellee.  The record reflects that attempts to 
contact the veteran's children T.B., N.B., and M.B. were 
unsuccessful, as were attempts to contact a B.J., and a Mr. & 
Mrs. W.  Significantly, neither the appellant or the appellee 
and her attorney has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant or appellee in proceeding, at this 
juncture, with a decision on the claim on appeal.  

II.  Background

A review of the record reflects that a November 1982 service-
related examination listed the appellant as the veteran's 
spouse.  The veteran applied for VA disability benefits in 
July 1984.  He submitted a VA Form 21-526e (Veteran's 
Application for Compensation or Pension at Separation from 
Service), in which he certified that he married the appellant 
in January 1964, that he had two dependent children, N.B. and 
J.B., and that he and the appellant lived together and were 
not divorced.  

In a September 1984 rating decision, the RO granted the 
veteran VA disability compensation benefits.  

Thereafter, in February 1986, the RO received a VA Form 22-
1990 (Veteran's Application for Education Benefits), signed 
in December 1985, in which the veteran certified that he was 
married to the appellant and had three dependant children, 
J.B., M.B., and N.B.  Also in February 1986, the veteran 
submitted proof of the birth of M.B., who at the time was 
over the age of 18.  Additionally, the veteran submitted 
N.B.'s birth registration card, which identified N.B.'s date 
of birth as being in October 1978.  Neither of N.B.'s parents 
was listed on the birth registration card.  

Later in February 1986, the RO advised the veteran that he 
was being awarded additional VA benefits for a dependent 
spouse.  He was also informed that N.B.'s birth registration 
card would not be accepted, as it did not show the names of 
both N.B.'s parents.  The veteran was asked to submit N.B.'s 
birth certificate recorded with the Vital Statistics Office 
in Florida.  The veteran's reported address of record at that 
time was in Texas.  

In March 1988 VA counseling records, the veteran reported 
that he lived in Delaware, that he was divorced and remarried 
with three grown children, and that one young child resided 
with the family in Delaware.  In June 1988, the veteran 
submitted a copy of A.B.'s birth certificate, which 
identified the appellee as A.B.'s mother and the veteran as 
the father.  In a July 1988 VA Form 21-686c (Declaration of 
Status of Dependents), the veteran certified that he was 
married to the appellant and that he had one dependent child, 
A.B., who was reported as being born in November 1987.  He 
indicated that he and the appellant did not live together.  

In July 1991, the RO contacted the veteran and requested 
information regarding the social security numbers of his 
spouse and child(ren). The veteran submitted VA Form 21-0595d 
(NR) (Social Security Number Solicitation) showing his name 
and social security number, A.B.'s name and social security 
number, and the appellant's name.  The veteran indicated that 
the appellant was his wife, but stated that her social 
security number was unknown.  In an August 1991 letter, the 
RO again requested the appellant's social security number, 
which the veteran later provided in September 1991.  

In May 1993, the RO again requested that the veteran again 
furnish information regarding his dependents.  The veteran 
again certified on VA Form 21-0538 (Status of Dependent's 
Questionnaire) that he was married to the appellant and had 
one dependent child, A.B.

A November 1994 counseling record reflects the counseling 
psychologist's report that the veteran smelled of alcohol, 
but that he denied any alcohol problems.  The report of a 
December 1994 psychological evaluation associated with the 
veteran's vocational rehabilitation notes that the veteran 
related that while in the military he had had a problem with 
alcohol, that he was divorced and had been remarried for five 
years, and that he was the father of five children.  In 
another December 1994 evaluation report, the veteran related 
that he began drinking to excess after a tour in Vietnam.  He 
related that after his heart attack the doctor put him on 
beer and he drank six beers a day.  

The veteran died in December 1995.  His Certificate of Death 
listed the appellee as his current spouse.  The appellee was 
the informant for the Certificate of Death.  In January 1996, 
the appellee filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child).  On that form, the appellee 
indicated that she was the surviving spouse of the veteran, 
and that the veteran had previously been married to the 
appellant.  However, she did not furnish information 
regarding any termination of the marriage between the 
appellant and veteran.  She reported that she was previously 
married to D.W., but that marriage had been terminated by 
divorce (the divorce decree is of record).  The appellee 
indicated that she and the veteran had been married in July 
1987 (the marriage certificate is of record).  She also 
indicated that she and the veteran had one child, A.B.  In 
addition, the appellee submitted a claim for DIC benefits on 
behalf of A.B.

In February 1996, a VA Form 21-534 was received from the 
appellant.  The appellant indicated that she was the 
surviving spouse of the veteran.  She also indicated that she 
had one dependent child, N.B.  In addition, the appellant 
reported that the veteran also had another dependent child, 
A.B., who was in the appellee's custody.  The appellant 
certified that she had not lived continuously with the 
veteran from the date of marriage to his death.  She noted 
that the reason for the separation in 1987 was that after the 
veteran's retirement from the military he drank excessively.  
According to the appellant, following the separation, the 
veteran had moved to Delaware.  The appellant submitted a 
copy of N.B.'s Florida birth certificate, which identified 
the appellant as N.B.'s mother and the veteran as N.B.'s 
father.  This certificate was filed in October 1978.  The 
appellant also submitted a marriage certificate documenting 
her marriage to the veteran.  

Thereafter, in March 1996, the appellee submitted to the RO a 
statement in which she indicated that when she met the 
veteran, he informed her that he was divorced and was 
estranged from his children.  The appellee also indicated 
that the veteran told her that while he was in overseas, the 
appellant conceived and bore a child.  The appellee related 
that the veteran had been unable to deal with the appellant's 
reported deception and left her when he felt like he could no 
longer try to make his marriage work.  The appellee further 
stated that when she and the veteran married in July 1987, he 
told the clerk of the court that he was divorced.  The 
appellee maintained that she and the veteran lived together 
and held themselves out to the public as man and wife from 
the time of their marriage through the date of his death in 
December 1995.  The appellee also indicated that she and the 
veteran had one child together, A.B.  

Additionally, the appellee submitted supporting evidence that 
she and the veteran were husband and wife.  This evidence 
included a baptismal record, copy of a driver's license, 
military services card, an insurance policy, various 
correspondence and bills addressed to the appellee and the 
veteran, as well as joint bank account and credit card bill 
statements.  In addition, the appellee submitted copies of VA 
counseling records associated with the veteran's receipt of 
Chapter 31 benefits.  

In April 1996, the appellee submitted seven lay statements in 
support of her claim.  Friends of the veteran wrote three 
statements and the statements essentially reported that the 
individuals had known the veteran for many years, that the 
appellee was recognized as his wife, and that the veteran had 
confided that he had left the appellant due to her 
infidelity.  Members of the veteran's family also contributed 
statements.  These statements reiterated the same information 
as the statements of the veteran's friends.  In addition, a 
statement was written by the veteran's therapist who related 
that the veteran insisted that he was divorced from the 
appellant and was married to the appellee.  

In addition, the appellee submitted information showing that 
she was the beneficiary of the veteran's pension from the 
State Employees' Retirement Fund, and that upon the veteran's 
death she had been awarded benefits from the Social Security 
Administration.  

In May 1996, correspondence was received from the appellant 
in which she stated that there was no written agreement or 
court order of separation between herself and the veteran.  
She also denied any knowledge of a divorce.  The appellant 
indicated that the veteran never contributed financially to 
the family before or after their separation.  She maintained 
that after their separation in May 1986, she and the veteran 
maintained phone contact.  The appellant further asserted 
that three months prior to his death, the veteran expressed a 
wish to return to their marital home.  The appellant stated 
that she told the veteran that he was free to return to their 
home if he had stopped drinking as they (the appellant and 
her children) had not put him out.  Additionally, the 
appellant submitted a copy of the marriage certificate for 
her and the veteran, as well as a copy of N.B.'s birth 
certificate from Florida, which listed the appellant as 
N.B.'s mother and the veteran as N.B.'s father.  

Also in May 1996, the RO contacted the Department of Family 
Services regarding the veteran's status as the appellant's 
husband and N.B.'s father.  That agency informed the RO that 
the veteran had returned a form to the Division of Family 
Services on which he denied being N.B.'s father.  The case 
file was under the name of M.D. (a.k.a., M.B.), the sister of 
N.B.  The RO was informed that a copy of this information 
could not be released without M.D.'s consent.  The Department 
of Family Services thereafter contacted the RO and indicated 
that M.D. would not sign a release form.  In addition, they 
verified that the veteran had denied being N.B.'s father.  
The veteran apparently stated that, although he was legally 
married to the appellant at the time of N.B.'s birth, he had 
been stationed overseas at the time N.B. was conceived and 
born.  The Department of Family Services further indicated 
that N.B.'s file was under M.D.'s name because the appellant 
was shown as an "absent parent."  The Agency also verified 
that no blood tests of N.B. and the veteran had been 
conducted.  

In a July 1996 Administrative Decision, the RO determined 
that the appellee and not the appellant was entitled to VA 
DIC benefits as the deemed valid surviving spouse of the 
veteran.  In addition, it was determined that the appellant's 
daughter, N.B., was not the child of the veteran for VA 
benefits purposes.  

Thereafter, the appellee submitted a letter to the RO that 
had been originally sent to the veteran in March 1989 from an 
attorney, I.N.  The letter identified I.N. as the appellant's 
attorney in an action against the veteran for divorce and 
property settlement.  

In May 2000, the appellant submitted a statement in which she 
noted that she had not remarried, been engaged, or involved 
with anyone before or since the death of her husband.  

In September 2001, Delaware Health and Human Services 
notified the RO that divorce records could be obtained from 
the county where the divorce was granted, and provided the RO 
with three county offices and their addresses.  Later in 
September 2001, the Georgia Department of Human Resources 
reported a search of its records for the years 1984 through 
1994 had not revealed any record of divorce or annulment 
between the appellant and veteran.  

Also in September 2001, the RO received a statement from I.H.  
He reported that he had voluntarily surrendered his license 
to practice law in 1993-94 and had destroyed all closed 
client files while returning all his active files to clients.  
I.H. noted that he did remember talking with the appellant 
regarding a divorce.  He also indicated that he had checked 
with the superior court of Glynn County, Georgia, and had not 
found any record to substantiate the filing or adjudication 
of a divorce between the appellant and veteran.  

In an October 2001 statement, the appellant reported that she 
never filed for divorce from the veteran, but had requested a 
legal separation.  However, the legal separation had not 
taken place because I.H. had been disbarred, and she never 
heard from him again.  The appellant also reported that the 
veteran never informed her that he had remarried and that he 
continued to call her requesting that he be allowed to return 
home.  The appellant noted that the reason for the separation 
was the veteran's chronic alcoholism, deceitfulness, failure 
to pay bills, verbal and mental abuse, as well as physical 
threats.  

In November 2001, the RO received the veteran's service-
personnel file, which reflected that from January 1975 to May 
1981, the veteran was assigned as a race relations instructor 
in Germany.  In the file, under "Section IV - Personal and 
Family Data", the veteran reported that he was married and 
that his home of record was in Florida.  Additionally, he 
reported that he had four dependents (one adult and three 
children).  

In January and February 2002, the RO received a number of VA 
Form 21-4171s (Supportive Statement of Marriage) from the 
veteran's brother-in-law; his daughter, M.B.; and another 
niece of the veteran.  The statements supported the 
appellee's contentions that she and the veteran were husband 
and wife.  The veteran's niece also added that the union 
between the veteran and the appellant had reportedly soured, 
and that the veteran's health began to deteriorate, as a 
result.  Subsequently, his life improved upon meeting and 
marrying the appellee.  

In February 2002, the state registrar of vital statistics of 
the Texas Department of Health notified the RO that a search 
of its indexes had not revealed any record of a report of 
divorce or annulment of a marriage between the appellant and 
veteran.  

In November 2002, the appellee submitted to the RO the 
veteran's leave and earnings statements, dated from October 
1981 to September 1983; Army enlisted efficiency reports, 
dated from 1971 to 1979; and Army evaluation reports, dated 
from 1979 to 1984.  In particular, the veteran's efficiency 
reports noted that he was an outstanding soldier and highly 
skilled at his job.  With respect to the evaluation reports, 
beginning in the reporting period from May to December 1981, 
it was noted that the veteran was experiencing some financial 
problems as a result of his personal mismanagement.  In the 
reporting period for October 1982 to June 1983, the veteran's 
performance was assessed as substandard, and it was noted 
that he had been unable to managing his personal affairs.  
The appellee has argued that the reports do not reflect that 
the veteran had an alcohol problem.  The appellee also 
submitted to the RO a copy of a July 1983 allotment form, 
which stopped a $500 allotment to the appellant from the 
veteran.  

The report of a November 2002 field examination (VA From 21-
3537b) reflects the examiner's interview of the appellee. The 
appellee reported that she had no information or knowledge 
that the veteran and appellant were ever legally divorced.  
She also contended that appellant was at fault for the 
separation in 1986, and that the cause of the separation was 
that the appellant and another man had conceived N.B while 
the veteran was stationed in Germany.  The examiner noted his 
explanation to appellee that, because N.B. was conceived in 
January 1978, and the veteran and appellant separated in 
1986, it appeared the veteran had come to terms with the 
appellant's infidelity.  The appellee responded that the 
veteran had said that he always considered that marriage 
should be forever, but that the infidelity wore on him 
slowly.  She also indicated that the veteran stayed together 
with the appellant until his son graduated from high school.  

In January 2003, field examinations were conducted with the 
veteran' s sister-in-law and his niece.  The veteran's niece 
reported that she found out about marital problems between 
the veteran through conversations with her father and the 
veteran.  According to the niece, the appellant was 
reportedly being unfaithful to the veteran.  After 
discovering this, the veteran was going to leave the 
appellant; however, the veteran's brother persuaded him to 
stay with the appellant and try to work it out.  The veteran 
reportedly tried to work it out but was overwhelmed by the 
appellant's unfaithfulness and he subsequently left, after 
which time his health began to deteriorate.  

In February 2003, the RO received from the appellee the 
veteran's leave and earnings statements for the period from 
January 1978 to April 1978.  At the time, the veteran was 
assigned to a post in Germany.  The statements do not reflect 
any leave used by the veteran during this period.  

A February 2003 telephone interview with the appellant 
reflects the appellant's report that the reason she left the 
veteran was because he was an alcoholic and abusive and she 
could no longer endure the abuse.  She also reported that she 
had never divorced the veteran.  

III.  Analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information. 38 
C.F.R. § 3.53(b).  A surviving spouse means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death. 38 C.F.R. § 
3.50(b).  For VA benefit purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued. 
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, certain attempted marriages may nevertheless be 
"deemed valid" if certain legal requirements are met.  
Basically, such an attempted marriage will be "deemed valid" 
if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into 
the marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the 
date of the attempted marriage until his death; and (d) no 
claim has been filed by a legal surviving spouse who has been 
found entitled to gratuitous death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  In this case, the evidence shows 
that the veteran married the appellee one year or more before 
the veteran's death; the appellee cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and the appellee has not remarried and has not 
since the death of the veteran lived with another person and 
held herself out openly to the public to be the spouse of 
such other person.  Assuming, for the sake of argument, that 
appellee entered into the marriage without knowledge of the 
impediment (the veteran's prior marriage to the appellant), 
the appellant's marriage to the veteran may only be "deemed 
valid" if it shown that no legal surviving spouse is 
entitled to gratuitous VA death benefits.  

In this regard, the Board notes that the appellant is the 
legal widow of the veteran as there is no evidence that the 
appellant and veteran were divorced.  However, this does not 
mean that the appellant is the surviving spouse for VA 
benefits purposes.  As noted, in order for an individual to 
be the "surviving spouse" of the veteran, she must have 
been the spouse of the veteran at the time of the veteran's 
death, lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  

In this case, the appellant was the legal spouse of the 
veteran at the time of his death, as the record does not 
reflect that she remarried or since the death of the veteran, 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  However, it is 
also clear from the record that she and the veteran did not 
cohabit since the mid-1980's.  Therefore, it must be 
determined whether the separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse.  

The Court has held that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) have set forth a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  See 
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Secondly, 
the separation must have been procured by the veteran or due 
to his misconduct.  The Court found that the "without 
fault" requirement of the law was not a continuing one.  
Rather, although acts subsequent to the separation may in 
certain cases be relevant evidence, the finding of fault or 
without fault is to be determined on the basis of an analysis 
of the conduct at the time of separation.  

On her initial application, the appellant certified that she 
and the veteran separated in 1987 because of his drinking.  
She later repeated this assertion during a November 2003 
telephone interview with a VA field examiner.  The Board 
notes that 38 C.F.R. § 3.53(b) indicates that this statement 
should be accepted unless there is contradictory information.  
On this point, the appellee has essentially asserted that the 
veteran left his marital home with the appellant because he 
was unable to deal with the fact that N.B. was not his child.  
This appears consistent with statement by the veteran's 
niece, who reported, during a January 2003 VA field examiner 
interview, that she had heard from the veteran and her father 
that the veteran had left the appellant because she had been 
unfaithful.  

While the Board does not doubt the sincerity of the beliefs 
of the appellee and those who submitted statements on her 
behalf that the appellant's reported infidelity caused the 
separation between the appellant and the veteran.  The Board 
emphasizes, however, the appellee's information, the evidence 
from the Division of Family Services, and the statements from 
persons in support of the appellee's claim were all based on 
information from the veteran, whose truthfulness and 
credibility is questionable.  In this respect, the veteran 
married the appellee while he was still married to the 
appellant, never informing the appellee that he was not 
divorced from the appellant.  Further, while the veteran was 
telling the appellee that he was divorced, he was also 
claiming the appellant as his spouse for VA benefits.  He 
never identified the appellee as his spouse for VA purposes.  

The Board has considered the veteran's service personnel and 
medical records, along with those Army evaluation and 
efficiency reports, and various leave and earning statements.  
The evidence tends to show that the veteran was still in 
Germany at the time of N.B.'s presumed conception, and that 
he began to experience personal and financial problems 
following his return to the United States from Germany.  
However, while the veteran was telling the appellee, his 
friends and relatives, and the Division of Family Services 
that the appellant bore a child that was not his, he also 
claimed that child as his for VA benefits purposes.  The 
Board also notes that while the veteran told the appellee, 
his friends, and his relatives that he had left the appellant 
because of the appellant's apparent infidelities, the 
objective facts are that N.B. was born in 1978 and the 
veteran remained with the appellant until the mid-1980's, 
claiming N.B. as his child.  In fact, the evidence clearly 
shows that it was the appellant, and not the veteran, that 
sought legal counsel to initiate divorce proceedings and 
terminate the marriage.  

Thus, while the Board notes that the appellee and her 
supporting witnesses appear to be credible in their 
assertions, their information was based on information 
provided by the veteran who, the Board has determined, was 
not credible.  The fact remains that neither the appellee nor 
any of her supporting witnesses had direct knowledge of the 
reason(s) for the separation between the appellant and 
veteran.  

On the other hand, the Board finds that the appellant is 
credible in that she had direct knowledge of the reason for 
the separation, which reportedly occurred in 1987.  The 
appellant has certified that the separation was due to the 
veteran's drinking after he retired from the military, as 
well as verbal and mental abuse.  While there is no objective 
evidence in 1987 that the veteran drank, VA records in the 
1990's, when the veteran was receiving Chapter 31 benefits, 
reflect that the veteran related that he had had problems 
with alcohol in the military.  In addition, VA personnel in 
the 1990's noted that he smelled of alcohol and reported 
drinking six beers a day.  This evidence tends to support the 
appellant's assertion that the veteran abused alcohol, which 
she cites to as the reason for their separation.  See 38 
C.F.R. § 3.53(b)

The Board thus finds that the appellant's statement as to the 
reason for the separation between her and the veteran is 
credible and has greater probative value than the assertions 
of the appellee and those of her supporting witnesses, who 
based their statements essentially, on hearsay from the 
veteran, who was not credible.  Given the reason for the 
separation, the Board finds that the appellant was free of 
fault in the initial separation and the separation must due 
to the misconduct. 

Under these circumstances, the Board finds that the two-part 
test to determine whether a spouse can be deemed to have 
continuously cohabited with a veteran under U.S.C.A. § 101(3) 
and 38 C.F.R. § 3.50(b)(1), and Gregory is satisfied.   Thus, 
the Board finds that even though the appellant did not live 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, she nonetheless she meets 
the criteria necessary to establish that she is the legal 
surviving spouse of the veteran for VA death benefits 
purposes.  

While the Board sympathizes with the appellee, in light of 
the foregoing, the appellee cannot satisfy the criteria 
necessary to establish that she and the veteran had a deemed 
valid marriage and that she is the surviving spouse of the 
veteran for VA benefits purposes.  As noted above, the 
appellant is the legal surviving spouse who has been found 
entitled to gratuitous VA death benefits.  


ORDER

As the appellant is entitled to recognition as the  veteran's 
surviving spouse for the purpose of VA death benefits, the 
appeal is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


